AO 2458 (Rev. 02/08/2019) Judiment in a Criminal Petty Case (Modified)                                                                        Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November I, 1987)
                                     V.

                      Ana Isel Jimenez-Gonzalez                                       Case Number: 2:19-mj-11955

                                                                                      James Anthony Johnson
                                                                                      Defendant's Attorney


REGISTRATION NO. 93353298
THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint
                                          ---------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                    Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                          1

 D The defendant has been found not guilty on count(s)
                                                                               -------------------
 •   Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              t"    TIME SERVED                                  •                                        days

 ~   Assessment: $10 WAIVED          ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Fridav1 DeceIIl.b~r '1,7_) 2019
                                                      Ff LED
               ,,,_:__;l
                                                                              Date oflmposition of Sentence


Received
             DUS
                  i
                                     \
                                                 I
                                                 L
                                                        DE ~2     7 ~;-~~-----,,,q._:_:::___+-----,rJL.::----
                                                                               0 0      BLE RUTH B     EZ MONTENEGRO
                                          souf~fF~~f;·~~-:-·;~-
                                          BY
                                                                 -~~ . IT
                                                        ,h ,., ' '-' ,ei,;::,NIA
                                                                         L"
                                                                                       STATES MAGISTRATE JUDGE
                                          ·--------i~---- . ' 'TY
Clerk's Office Copy                                                                                                              2:19-mj-11955
